THE THIRTEENTH COURT OF APPEALS

                                   13-15-00562-CV


 Abbasid, Inc. d/b/a Azhar's Oriental Rugs, Phoenician Imports, Inc., and Azhar Said,
           Individually and d/b/a Abbasid, Inc. and Phoenician Imports, Inc.
                                           v.
                                   Dale & Klein, LLP


                                   On appeal from the
                     370th District Court of Hidalgo County, Texas
                             Trial Cause No. C-617-11-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be set aside and reversed and

rendered. The Court orders the judgment of the trial court REVERSED and RENDERS

judgment dismissing the parties’ claims against each other with prejudice. Costs of the

appeal are taxed against the party incurring same.

      We further order this decision certified below for observance.

January 11, 2018